 


114 HR 631 IH: Equitable Access to Care and Health Act
U.S. House of Representatives
2015-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 631 
IN THE HOUSE OF REPRESENTATIVES 
 
January 30, 2015 
Mr. Schock (for himself, Mr. Keating, Mr. Barletta, Mrs. Blackburn, Mr. Brady of Texas, Mr. Brooks of Alabama, Mr. Burgess, Mr. Cartwright, Mr. Cook, Mr. Crenshaw, Mr. Rodney Davis of Illinois, Mr. DeFazio, Ms. DelBene, Mr. Farenthold, Mr. Goodlatte, Ms. Herrera Beutler, Mr. Himes, Mr. Honda, Mr. Huizenga of Michigan, Mr. Hultgren, Ms. Jenkins of Kansas, Mr. Joyce, Mr. Kelly of Pennsylvania, Mr. Lipinski, Mr. McCaul, Mr. Mulvaney, Mr. Peterson, Ms. Pingree, Mr. Pocan, Mr. Polis, Mr. Roe of Tennessee, Mr. Rokita, Mr. Rothfus, Mr. Sessions, Mr. Simpson, Mr. Smith of Texas, Mr. Tiberi, Mr. Tipton, Ms. Titus, Ms. Tsongas, Mr. Wittman, and Mr. Womack) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend section 5000A of the Internal Revenue Code of 1986 to provide an additional religious exemption from the individual health coverage mandate, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Equitable Access to Care and Health Act or the EACH Act. 2.Additional religious exemption from health coverage responsibility requirement (a)In generalSubparagraph (A) of section 5000A(d)(2) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(A)Religious conscience exemptions 
(i)In generalSuch term shall not include any individual for any month if such individual has in effect an exemption under section 1311(d)(4)(H) of the Patient Protection and Affordable Care Act which certifies that— (I)such individual is a member of a recognized religious sect or division thereof which is described in section 1402(g)(1), and is adherent of established tenets or teachings of such sect or division as described in such section, or 
(II)such individual is a member of a religious sect or division thereof which is not described in section 1402(g)(1), who relies solely on a religious method of healing, and for whom the acceptance of medical health services would be inconsistent with the religious beliefs of the individual. (ii)Special rules (I)Medical health services definedFor purposes of this subparagraph, the term medical health services does not include routine dental, vision, and hearing services, midwifery services, vaccinations, necessary medical services provided to children, services required by law or by a third party, and such other services as the Secretary of Health and Human Services may provide in implementing section 1311(d)(4)(H) of the Patient Protection and Affordable Care Act. 
(II)Attestation requiredThis clause shall apply to an individual for months in a taxable year only if the information provided by the individual under section 1411(b)(5)(A) of such Act includes an attestation that the individual has not received medical health services during the preceding taxable year.. (b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the amendments made by section 1501 of the Patient Protection and Affordable Care Act. 
(c)ConstructionNothing in the amendment made by subsection (a) shall preempt any State law requiring the provision of medical treatment for children, especially those who are seriously ill.   